Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the method steps of Claim 14 and control circuit method steps of Claim 8 and 10, and the structural features required for Claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 is objected to because of the following informalities: 
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states in line 3: “a battery system as claimed in claim 13…” A claim cannot depend upon itself. It seems quite obvious that a typographical error occurred where the applicant meant Claim 12, as Claim 12’s preamble is “a battery system comprising”. Please amend Claim 13 to depend upon Claim 12 instead.
The following issues are over antecedent basis issues (each term should be introduced with “a” or “an” for singular terms, while “said” or “the” after the first time), there is insufficient antecedent basis for these limitations in the claims:
As for Claims 2-11, as Claim 1 introduced the preamble “A battery control system”, it is improper to use the same wording for the preamble of Claims 2-11 which depend upon Claim 1. Please change “A battery control system” to “[A] The battery control system” in the preamble.
the battery control system as claimed in Claim 1
As for Claim 6, as Claim 5 already introduced “a switching frequency of the converter” is it improper to use “a” again. Please emend the “a” to “the”.
As for Claim 8, as Claim 1 introduced “a hard switching mode” and “a soft switching mode”, it is improper to use those terms again with “a”. Please emend the “a” to the “the”.
As for claims 1 and 14, the applicant uses the term “the temperature” in lines 5 of Claim 1 and 4 of Claim 14. Please emend the first usage from “the” to “a”.
Similarly, for Claims 1 and 14, the applicant uses the terms “the current” and “the voltage” twice in each claim. Please emend the first usage of each term from “the” to “a”.
Similarly, for Claims 1 and 14, the applicant uses the term “the efficiency or power loss” in lines 6-7 of Claim 1 and line 5. Please emend the “a” to the “the”.
Similarly for Claims 1 and 14, the applicant uses the term “the level of thermal heat generation”. Please emend the “a” to the “the”.
For Claims 1 and 11, the applicant claims “the system” in line 6 of Claim 1 and line 3 of Claim 11. There is insufficient antecedent basis for this term in the claims. There is antecedent basis for “a battery control system”. Please emend this term to “the battery control system”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (USPGPN 20140239903) in view of Kaneko et al (USPGPN 20120088172).
Independent Claim 1, Choi teaches a battery control system (Figs. 1-3) to be used with a battery (10) comprising:

a sensor to sense the temperature of the battery (60 in Fig. 1),
wherein the system further comprises a control circuit (70) to control the efficiency or power loss of the converter according to the temperature of the battery sensed by the sensor, thereby to alter the level of thermal heat generation, and in turn, transfer from the converter to the battery (see Choi Claim 5, ¶’s [11, 35-37, 58, 59]); and
wherein the converter comprises a switched mode power supply having a power switch, and the control circuit is adapted to control a switching behavior of the converter according to the temperature of the battery sensed by the sensor (switches 25, M1-M6 apply), wherein the current and/or voltage across the switch(es) during the battery driving mode is less than the current and/or current during the battery heating mode (as described by ¶’s [42-44, 71] the current stress of capacitor 30, which when any one of switches M1 or 25 & M3/M5 is on, the capacitor is in series or parallel with the battery and the respective switches, is reduced when in the driving mode due to the use of the multiple switches of the 3-branched converter, while for the heating mode, two branches are turned off; furthermore, as heat is the purpose of the heating mode, one having ordinary skill in the art understands that heat rises with higher current, which again supports that more current would be applied during the heating mode across the switch(es); therefore, it would have been obvious to a person having ordinary skill in the art that the current across the switch(es) is reduced during the driving mode; the examiner understands from this claim that one of the hard switching mode and the soft switching mode applies to the heating mode, while the other applies to the non-heating mode, thus if a secondary reference teaches the 
Choi is silent to the control circuit is adapted to control the switched mode power supply to operate in a soft switching mode or in a hard-switching mode according to the temperature of the battery sensed by the sensor.
Kaneko teaches the control circuit is adapted to control the switched mode power supply to operate in a soft switching mode or in a hard-switching mode according to the temperature of the battery sensed by the sensor (while Kaneko teaches the warming up of a fuel cell instead of a battery, it is known in the art that both are analogous as they involve conversion of chemical energy to electrical energy and serve to store that energy for later usage; in addition, Kaneko like Choi serves to use a converter for heating devices; see abstract, Figs. 2 & 3 based upon the structure of Fig. 1, see also ¶’s [24, 30, 31, 38, 41, 45, 47, 48, 51-54], and Kaneko Claims 6, 7, & 10, where abstract makes it clear that the hard switching mode is used for the heating mode, while the soft switching mode is used for the non-heating mode). Kaneko teaches that this method serves to improve the efficiency of the system as the optimal temperature range is achieved (one having ordinary skill in the art understands, and Choi in ¶’s [05, 06, 85] describes, the battery is operated in an optimal range as well, where the efficiency is similarly improved when the optimal temperature range of battery is achieved; thus efficiency of the system is improved by having the optimal temperature range of the effective device [battery for Choi, fuel cell for Kaneko] maintained). Kaneko further serves to reduce the costs/weight of the system as a dedicated heater is not required, as one having ordinary skill in the art understands. Furthermore, by use of the hard switching, there are less control signals being sent, so the efficiency of that operation is improved as power is not lost via control signals sent for switching.

Dependent Claim 2, Choi teaches the control circuit is to control the efficiency or power loss of the converter with the premise of:
maintaining an input power of the converter when charging the battery; or
maintaining an output power of the converter when discharging the battery (¶’s [81, 84] describes the output power is sent to a grid, which one having ordinary skill in the art has a set output power of 120VAC in the USA which must be met).
Dependent Claim 5, the combination of Choi and Kaneko teaches the control circuit is adapted to tune a switching frequency of the converter (Choi teaches a common multi-arm converter which uses alternating switching of M1/M2, M3/M4, and M5/M6 to charge inductors L1, L2, L3, respectively, thus it inherently involves the switching frequency tuning of the converter, but also when 22 and 23 are off, the switching frequency has been tuned/changed; Kanako teaches the tuning/changing between soft and hard switching, thus it also meets this limitation inherently, while similarly using switching with inductors like Choi).
Dependent Claim 7, the combination of Choi and Kaneko teaches the control circuit is adapted to tune the switching frequency of the converter according to a change of the amplitude of the input voltage so as to maintain the temperature of the battery (soft/hard switching to increase the temperature of the battery by Kaneko, and turning off the two switching circuits of Choi to increase the temperature of the battery, involves tuning/changing the switching frequency of the battery).
Dependent Claims 6 and 8, the combination of Choi and Kaneko teaches the control circuit is adapted to: increase a switching frequency of the converter if the temperature of the 
Dependent Claim 9, Choi teaches the control circuit is further adapted to control an amplitude of a switch current into the power switch of the converter according to the temperature of the battery sensed by the sensor, thereby to alter the level of thermal heat generation, and in turn, transfer from the converter to the battery (described by ¶’s [44, 71], the current stress of the switches in series with the capacitor is lessened in the driving mode versus the heating mode, see also explanation for Claim 1).
Dependent Claim 12, Choi teaches a battery system comprising a battery and a battery control system as claimed in claim 1 (see Figs. 1-3).
Claim 13, Choi teaches a solar power system (¶’s [74, 79] comprising: a set of solar cells (¶[74]); and a battery system as claimed in claim 12 [13] for storing energy delivered by the set of solar cells into the battery (Figs. 1-3).
Independent Claim 14, Choi teaches a battery charge control method comprising: charging or discharging a battery (10, see Figs. 1-3) using a converter (20), wherein the converter and the battery are thermally coupled (described via abstract, see also ¶’s [07-11, 15-17, 21, 22, 28, 29, 34-37, 42, 43, 51-55, 57-59, 89]);
sensing the temperature of the battery (60 in Fig. 1); and
controlling the efficiency or power loss of the converter in dependence on the sensed temperature of the battery thereby to alter the level of thermal heat generation, and in turn, transfer from the converter to the battery (see Choi Claim 5, ¶’s [11, 35-37, 58, 59]);
wherein the converter comprises a switched mode power supply having a power switch (switches 25, M1-M6 apply), and controlling the efficiency or power loss of the converter comprising to control a switching behavior of the converter according to the temperature of the battery sensed by the sensor, the current and/or voltage across the switch(es) during the battery driving mode is less than the current and/or current during the battery heating mode (as described by ¶’s [42-44, 71] the current stress of capacitor 30, which when any one of switches M1 or 25 & M3/M5 is on, the capacitor is in series or parallel with the battery and the respective switches, is reduced when in the driving mode due to the use of the multiple switches of the 3-branched converter, while for the heating mode, two branches are turned off; furthermore, as heat is the purpose of the heating mode, one having ordinary skill in the art understands that heat rises with higher current, which again supports that more current would be applied during the heating mode across the switch(es); therefore, it would have been obvious to a person having ordinary skill in 
Choi is silent to controlling a switching behavior of the converter comprising to control the switched mode power supply to operate in a soft switching mode or in a hard switching mode according to the temperature of the battery sensed by the sensor.
Kaneko teaches controlling a switching behavior of the converter comprising to control the switched mode power supply to operate in a soft switching mode or in a hard switching mode according to the temperature of the battery sensed by the sensor (while Kaneko teaches the warming up of a fuel cell instead of a battery, it is known in the art that both are analogous as they involve conversion of chemical energy to electrical energy and serve to store that energy for later usage; in addition, Kaneko like Choi serves to use a converter for heating devices; see abstract, Figs. 2 & 3 based upon the structure of Fig. 1, see also ¶’s [24, 30, 31, 38, 41, 45, 47, 48, 51-54], and Kaneko Claims 6, 7, & 10, where abstract makes it clear that the hard switching mode is used for the heating mode, while the soft switching mode is used for the non-heating mode). Kaneko teaches that this method serves to improve the efficiency of the system as the optimal temperature range is achieved (one having ordinary skill in the art understands, and Choi in ¶’s [05, 06, 85] describes, the battery is operated in an optimal range as well, where the efficiency is similarly improved when the optimal temperature range of battery is achieved; thus efficiency of the system is improved by having the optimal temperature range of the effective device [battery for Choi, fuel cell for Kaneko] maintained). Kaneko further serves to reduce the 
It would have been obvious to a person having ordinary skill in the art to modify Choi with Kaneko to provide improved efficiency, weight, and costs.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kaneko, further in view of Hashimoto (USPGPN 20150360579), as evidenced by Wang (USPGPN 20110001456)
Dependent Claims 3 and 4, Choi fails to explicitly teach the control circuit is further adapted to adjust the conductivity of the switch, or adjust a difference between an amplitude of the input voltage to the converter and an amplitude of the output voltage of the converter according to the temperature of the battery sensed by the sensor (with respect to claim 3), and the battery comprises a plurality of cells and wherein the converter is adapted to charge the battery, and the control circuit is adapted to select a series connection or a parallel connection of the cells so as to tune the input voltage or output voltage of the converter (with respect to claim 4).
Hashimoto teaches the control circuit is further adapted to adjust the conductivity of the switch, or adjust a difference between an amplitude of the input voltage to the converter (10) and an amplitude of the output voltage of the converter according to the temperature of the battery sensed by the sensor (sensors 62/72, ¶’s [06, 17, 26, 63-65, 80], Figs. 6-8; batteries changing from series to parallel serves to adjust the input voltage according to the temperature of the battery, Figs. 1-5), and the battery comprises a plurality of cells (23, 24) and wherein the converter is adapted to charge the battery, and the control circuit is adapted to select a series 
It would have been obvious to a person having ordinary skill in the art to modify Choi in view of Kaneko with Hashimoto to provide improved efficiency and safety.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kaneko, further in view of Tamura (USPGPN 20100270976)
Choi is silent to the converter and the battery are placed within a thermally insulated chamber, and the system further comprises an air recirculation device within the thermally insulated chamber to recirculate air between the converter and the battery.
Tamura teaches the converter and the battery are placed within a thermally insulated chamber, and the system further comprises an air recirculation device within the thermally insulated chamber to recirculate air between the converter and the battery (vehicle system, see title, would be obvious to a person having ordinary skill in the art to be insulated a to protect the system from exposure to the exterior which could cause damage, but further in order that the blower can circulate the air effectively, see further Fig. 6 which demonstrates such a chamber; ¶’s [18, 30-34] describes blow 30, see Figs. 1, 4, & 6, being used to circulate air between the 
It would have been obvious to a person having ordinary skill in the art to modify Choi in view of Kaneko with Tamura to provide improved speed and efficiency in temperature control.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with fixing the 112(b) rejection and Claim objection (i.e. specifying that the source includes at least a solar/photovoltaic source). 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Dependent Claim 10, the prior art discloses the limitations of Claims 1 and 5; the prior art fails to disclose the further inclusion of the combination of the control circuit is adapted to control the converter to reach at a peak power in a maximum power point tracking of a source that supplies to the converter before controlling the switching frequency of the converter, and the control circuit is adapted to control the switching frequency of the converter to increase the level of thermal heat generation, and in turn, transfer from the converter to the battery after the converter reaches the peak power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859